Case: 19-13403    Date Filed: 12/31/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13403
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:06-cr-00029-JB-B-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

ROBBIE ALLEN MAULDIN,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                            (December 31, 2019)

Before WILSON, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 19-13403       Date Filed: 12/31/2019       Page: 2 of 2


       Robbie Mauldin appeals his 10-month sentence of imprisonment for

violating the conditions of his supervised release. Mauldin’s sole argument on

appeal is that the district court committed procedural error by ordering that his

federal sentence of imprisonment run consecutively to any potential state

sentence.1 After giving Mauldin credit for time previously served, however, the

Board of Prisons released him in September 2019, before his state trial began.

       Because Mauldin has served the challenged sentence—and had, in fact,

completed the sentence before he was ever tried or sentenced in state court—we

cannot afford meaningful relief on the sole issue he raises, even if we were to rule

in his favor. Accordingly, this case is moot, and we lack jurisdiction to consider it.

See United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018); United States

v. Farmer, 923 F.2d 1557, 1568 (11th Cir. 1991). The appeal is therefore

dismissed for lack of jurisdiction.

       DISMISSED.




1
 Mauldin does not challenge the revocation of supervised release, the length of his revocation
sentence, or the reinstatement of his lifetime term of supervised release.
                                               2